[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The listing price for the former family residence shall be immediately reduced to $695,000.00. The property will remain on MLS. The parties shall accept any offering price within three (3%) per cent of the listing price as that amount may change from time to time. The listing price shall be reduced by three (3%) per cent every forty-five (45) days that a bona fide contract for sale is not entered into. However, no reduction in price may be made beyond fifteen (15%) per cent of the $695,000.00 listing price without agreement of the parties or further order of the court.
LAWRENCE L. HAUSER, JUDGE